Citation Nr: 0514415	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder, and if so, entitlement to service 
connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; D. S. 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection.  The 
veteran filed a timely appeal.  By a statement of the case in 
May 2003, the RO reopened and denied the claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The veteran and a friend, D. S., appeared before the 
undersigned Veterans Law Judge in March 2005 to present 
testimony via a videoconference hearing.  The hearing 
transcript has been associated with the claims file. 


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bipolar disorder was incurred in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his bipolar 
disorder was incurred in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that service 
connection for bipolar disorder is warranted.   As such, a 
discussion of the VCAA is not needed.

New & Material Evidence for Service Connection Claims

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends he is entitled to service connection for 
a mental disorder, specifically bipolar disorder, because he 
first received treatment for mental health problems in 
service.  By rating decision in April 1999, the RO denied the 
veteran's claim on the basis that the evidence did not 
establish a connection between the personality disorder for 
which he was treated in service and his current bipolar 
disorder.  The evidence of record at that time consisted of 
the veteran's service medical records and VA outpatient 
clinical records.  The veteran did not appeal the RO's 
decision.


Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
June 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992). 

In June 2001, the veteran attempted to reopen his claim by 
submitting further evidence of on-going treatment and a VA 
examination report dated in April 2002.  The RO declined to 
reopen based on a lack of new and material evidence.  The 
veteran filed a timely appeal.

During the course of the appeal, in March 2003, the veteran 
submitted a private social worker's opinion as well as a 
February 2003 note by a VA psychiatrist, which both attempt 
to establish a medical connection between the veteran's 
bipolar disorder and his service.  As noted above, the RO 
reopened the claim by way of the May 2003 statement of the 
case.  The Board also finds that these opinions are new, as 
they had not been previously submitted to agency 
decisionmakers.  They are material, in that they bear 
directly and substantially upon the specific matter under 
consideration, specifically a link to the veteran's service.  
Finally, these opinions are so significant that they must be 
considered in order to fairly decide the merits of the claim.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for bipolar disorder is 
reopened.

Service Connection

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records reveal that the veteran was treated 
on several occasions for anxiety, depression, drug 
dependence, and finally a personality disorder.  Treatment 
included two periods of hospitalization.  This constitutes 
evidence of an in-service incurrence.  Post-service medical 
records confirm that in November 1997, the veteran was 
diagnosed with bipolar disorder, and had been receiving 
treatment prior to this diagnosis for depression.  This is 
the veteran's current disability.  Thus, the question remains 
whether there is competent medical evidence establishing a 
link between the veteran's treatment in service and his 
current bipolar disorder.

Referable to the issue of a medical nexus to service, the 
Board notes that there are competent medical opinions of 
record which differ on the question of etiology of the 
veteran's mental disability.  In April 2002, a VA medical 
doctor examined the veteran for mental disorders.  The record 
was reviewed.  Upon examination, a diagnosis of recurrent 
major depression was noted.  The doctor opined that she did 
not believe that the major depression the veteran is 
suffering from now extended from the disorder that he had 
while he was in the military. 

In February 2003, the veteran's treating psychiatrist noted 
in an outpatient clinical record that, while on active duty, 
the veteran had been diagnosed with personality disorder and 
then more depressive features.  He also noted that the 
veteran continues to have mood swings and be predominantly 
depressive.  The psychiatrist opined that the veteran was 
probably bipolar and with the various diagnosis of 
DSM I while in service. 

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the doctor and 
the psychiatrist, who relied on the veteran's military 
records and medical records, as sufficient to place the 
evidence in equipoise as to whether there is a nexus, or 
link, between the veteran's currently diagnosed bipolar 
disorder and his active duty military service.  The Board 
emphasizes that, absent evidence to the contrary, the Board 
is not in a position to question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the circumstances, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's bipolar disorder was incurred in 
service.  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


